Per Curiam.

Respondent, the named insured in two automobile liability insurance policies issued by appellant, recovered judgment against an uninsured motorist for $20,000.00. The insurance company, relying upon the other insurance provisions of the *245policies, appeals from a judgment of the circuit court holding it liable for the full amount of plaintiff’s recovery against the uninsured motorist. Our decision in Reginald Boyd, etc. against State Farm Mutual Automobile Insurance Company, which is being filed herewith, is controlling, and requires that the exception be overruled.
Affirmed.